      Case 2:18-cr-00422-SMB Document 533 Filed 04/19/19 Page 1 of 2




 1   KARP & WEISS, P.C.
     3060 North Swan Road
 2   Tucson, Arizona 85712-1225
     Telephone (520) 325-4200
 3   Facsimile (520) 325-4224
 4   Stephen M. Weiss
     PCC No. 61412
 5   State Bar No. 002261
     sweiss@karpweiss.com
 6
     Attorney for Defendant Joye Vaught
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9

10    UNITED STATES OF AMERICA,
                                                        CR-18-00422-07-PHX-SMB
11    Plaintiff
12     v.                                               DEFENDANT VAUGHT’S JOINDER
                                                        IN DEFENDANTS LACEY AND
13    7. JOYE VAUGHT                                    LARKIN’S JOINT STATUS REPORT
                                                        FOR APRIL 23, 2019 STATUS
14    Defendant                                         HEARING (Doc #537)
15

16
            The Defendant Joye Vaught, by and through her attorney Stephen M. Weiss,
17

18   hereby joins in Defendants Lacey’s and Larkin’s Joint Status Report for April 23, 2019,
19
     Status Hearing (Doc #537). The factual and legal matters addressed in Defendants’
20
     Joint Status Report apply with equal force to Defendant Vaught, and Defendant Vaught
21

22   adopts the positions set forth in the Joint Status Report as if fully set forth herein.

23            DATED this 19th day of April, 2019.
24
                                                  KARP & WEISS, P.C.
25

26
                                                  By       /s/ Stephen M. Weiss
27                                                        Stephen M. Weiss
                                                          Attorney for Defendant Vaught
28
                                                    1
      Case 2:18-cr-00422-SMB Document 533 Filed 04/19/19 Page 2 of 2




 1

 2                               CERTIFICATE OF SERVICE
 3
              I hereby certify that on this 19th day of April, 2019, I electronically transmitted
 4   the foregoing Joinder in Defendants Lacey’s and Larkin’s Joint Status Report for April
     23, 2019, Status Hearing (Doc #527) on behalf of Joye Vaught to the Clerk of the Court
 5
     via the CM/ECF system for filing and transmittal of a Notice of electronic Filing to the
 6   following CM/ECF registrants:
 7
     Kevin Rapp: kevin.rapp@usdoj.gov
 8   Margaret Perlmeter: margaret.perlmeter@usdoj.gov
     John J. Kucera: john.kucera@usdoj.gov
 9
     Reginald E. Jones: reginald.jones4@usdoj.gov
10   Peter Kozinets: peter.kozinets@usdoj.gov
     Andrew Stone: andrew.stone@usdoj.gov
11
     Amanda Wick: amanda.wick@usdoj.gov
12   Attorneys for Government
13
     Bruce S. Feder: bf@federlawpa.com
14   James C. Grant: jamesgrant@dwt.com
     Michael D. Kimerer: MDK@kimerer.com
15
     Michael L. Piccarreta: mlp@pd-law.com
16   Paul J. Cambria, Jr.: pcambria@lglaw.com
     Robert Corn-Revere: bobcornrevere@dwt.com
17   Rhonda Neff: rneff@kimerer.com
18   Erin E. McCampbell: emccampbell@lglaw.com
     Thomas Henry Bienert, Jr.: tbienert@bmkattorneys.com
19   Daniel James Quigley: quigley@djqplc.com
20   Anthony R. Bisconti: tbisconti@bmkattorneys.com
     Kenneth M. Miller: kmiller@bmkattorneys.com
21   Whitney Z. Bernstein: wbernstein@bmkattorneys.com
22
     Ariel A. Neuman: aan@birdmarella.com
     Gary S. Lincenberg: gsl@birdmarella.com
23   Gopi K. Panchapakesan: gkp@birdmarella.com
24
     Anne Michelle Chapman: anne@mscclaw.com
     Lee David Stein: lee@mscclaw.com
25   Attorneys for Defendants
26

27

28
                                                   2
